UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6168


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARMANDO GARCIA-CABRERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:04-cr-00301-F-1)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Armando Garcia-Cabrera, Appellant Pro Se. Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Armando Garcia-Cabrera appeals the district court’s order

denying his 18 U.S.C. § 3582 (2012) motion.   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court. United States v. Garcia-

Cabrera, No. 5:04-cr-00301-F-1 (E.D.N.C. Jan. 13, 2016).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                2